Citation Nr: 1829657	
Decision Date: 07/10/18    Archive Date: 07/24/18

DOCKET NO.  14-32 274	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether the reduction in the rating for the Veteran's chronic lumbar spine strain from 40 to 10 percent effective March 28, 2013 was proper.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic ankylosis of the right ankle.

3.  Entitlement to a compensable rating for chronic right knee strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 2000 to December 2005, to include service in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

On March 7, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal as to the issues of whether the reduction in the rating for the Veteran's chronic lumbar spine strain from 40 to 10 percent effective March 28, 2013 was proper, entitlement to a rating in excess of 30 percent for posttraumatic ankylosis of the right ankle, and entitlement to a compensable rating for chronic right knee strain is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issues of whether the reduction in the rating for the Veteran's chronic lumbar spine strain from 40 to 10 percent effective March 28, 2013 was proper, entitlement to a rating in excess of 30 percent for posttraumatic ankylosis of the right ankle, and entitlement to a compensable rating for chronic right knee strain by the Veteran (or his authorized representative) have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn his appeal as to the issues of whether the reduction in the rating for the Veteran's chronic lumbar spine strain from 40 to 10 percent effective March 28, 2013 was proper, entitlement to a rating in excess of 30 percent for posttraumatic ankylosis of the right ankle, and entitlement to a compensable rating for chronic right knee strain, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


